Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (as amended from time to time, this
“Agreement”) is dated as of January 29, 2018, and is between Gates Industrial
Corporation plc, a public limited company organized under the laws of England
and Wales (the “Company”), and the Blackstone Parties (as defined below).

ARTICLE I

DEFINITIONS

In this Agreement:

“Blackstone Parties” means, collectively (i) Blackstone Capital Partners
(Cayman) VI L.P., an exempted limited partnership organized under the laws of
the Cayman Islands, (ii) Blackstone GTS Co-Invest L.P., an exempted limited
partnership organized under the laws of the Cayman Islands, (iii) BTO Omaha
Holdings L.P., an exempted limited partnership organized under the laws of the
Cayman Islands, (iv) Blackstone Family Investment Partnership (Cayman) VI – ESC
L.P., an exempted limited partnership organized under the laws of the Cayman
Islands, and (v) each transferee to whom such Blackstone Party transfers shares
and related rights under this Agreement in accordance with Section 6.1 and their
affiliated private equity funds, co-invest and side-by-side entities, and other
affiliated investment vehicles that hold shares, as defined below.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“IPO” means the firm commitment underwritten registered public offering of the
Company’s shares in connection with which the shares first becomes listed on the
NYSE or The NASDAQ Stock Market.

“Securities Act” means the Securities Act of 1933, as amended.

“Shareholders” means collectively, the Blackstone Parties, and individually, a
“Shareholder”. References to a Shareholder include all of its affiliated private
equity funds, co-invest and side-by-side entities, and other affiliated
investment vehicles that hold shares. References to Shareholders also include
each transferee to whom such Shareholder transfers shares and related rights
under this Agreement in accordance with Section 6.1.

“shares” means the ordinary shares, par value $0.01 per share, of the Company.
Shares held by or on behalf of a Shareholder which are not subject to a
Securities Act restrictive legend, which shares may be resold freely without
registration under the Securities Act and without limitation on volume or manner
of sale, will not be considered shares for purposes of the demand and piggyback
provisions of this Agreement, provided that, notwithstanding the absence of any
such legend, shares held by any Shareholder that, together with its affiliates,
is required to file or to be named in a report on Schedule 13D or 13G under the
Exchange Act shall continue to be treated as shares for purposes of this
Agreement.



--------------------------------------------------------------------------------

“WKSI” means a well-known seasoned issuer, as defined in the SEC’s Rule 405.

ARTICLE II

DEMAND AND PIGGYBACK RIGHTS

2.1 Right to Demand a Non-Shelf Registered Offering. Upon the demand of one or
more of the Blackstone Parties made at any time and from time to time, the
Company will facilitate in the manner described in this Agreement a non-shelf
registered offering and sale of the shares requested by the demanding Blackstone
Parties to be included in such offering, together with any piggyback shares, as
described below. Any demanded non-shelf registered offering may, at the
Company’s option, include shares to be sold by the Company for its own account
and will also include shares to be sold by Shareholders that exercise their
related piggyback rights in accordance with this Agreement.

2.2 Right to Piggyback on a Non-Shelf Registered Offering. In connection with
any registered offering of shares covered by a non-shelf registration statement
(whether pursuant to the exercise of demand rights or at the initiative of the
Company), the Shareholders may, in accordance with this Agreement, exercise
piggyback rights to have included in such offering shares held by them.

2.3 Right to Demand and be Included in a Shelf Registration. Upon the demand of
the Blackstone Parties made at any time and from time to time when the Company
is eligible to sell shares in a secondary offering on a delayed or continuous
basis in accordance with Rule 415, the Company will facilitate in the manner
described in this Agreement a shelf registration of shares held by the
Blackstone Parties. Any shelf registration filed by the Company covering shares
(whether pursuant to a Blackstone Party demand or at the initiative of the
Company) will cover shares held by each of the Shareholders up to the highest
common percentage of their original respective holdings as may be agreed upon by
the demanding Blackstone Parties. If at the time of such request the Company is
a WKSI, such shelf registration would, at the request of a majority of the
Blackstone Parties, cover an unspecified number of shares to be sold by the
Company and its Shareholders.

2.4 Demand and Piggyback Rights for Shelf Takedowns. Upon the demand of one or
more of the Blackstone Parties made at any time and from time to time, the
Company will facilitate in the manner described in this Agreement a “takedown”
off of an effective shelf registration statement of shares held by them that are
registered on such shelf. In connection with any shelf takedown (whether
pursuant to the exercise of such demand rights or at the initiative of the
Company) in connection with which a lockup will be imposed, the Shareholders may
exercise piggyback rights to have included in such takedown shares held by them
that are registered on such shelf.

2.5 Right to Reload a Shelf. Upon the written request of the Blackstone Parties,
the Company will file and seek the effectiveness of a post-effective amendment
to an existing shelf in order to register up to the number of shares previously
taken down off of such shelf by the Blackstone Parties and not yet “reloaded”
onto such shelf (or such higher number as may be agreed by the Blackstone
Parties). The Shareholders and the Company will consult and coordinate with each
other in order to accomplish such replenishments on behalf of all Shareholders
from time to time in a sensible manner.

 

2



--------------------------------------------------------------------------------

2.6 Limitations on Demand and Piggyback Rights.

(a) Any demand for the filing of a registration statement or for a registered
offering or takedown will be subject to any applicable lockup restrictions, and
such demand must be deferred until such lockup restrictions expire, are waived
or otherwise no longer apply. If a demand has been made for a non-shelf
registered offering or for an underwritten takedown, no further demands may be
made so long as the related offering is still being pursued. Notwithstanding
anything in this Agreement to the contrary, the Shareholders will not have
piggyback rights with respect to registered primary offerings by the Company
(i) of shares covered by a Form S-8 registration statement or a successor form
applicable to employee benefit-related offers and sales or any registration
statement filed solely to cover issuances pursuant to a dividend reinvestment
plan, (ii) where the shares are not being sold for cash or (iii) where the
offering is a bona fide offering of securities other than shares, even if such
securities are convertible into or exchangeable or exercisable for shares that
are registered as part of such offering.

(b) The Company may defer the filing of a demanded registration statement or the
facilitation of a registered offering or demanded shelf takedown, in any such
case for a reasonable “blackout period” that shall not exceed the applicable
limits specified below if the board of directors of the Company determines that
such registration, offering or takedown could materially interfere with a bona
fide business or financing transaction of the Company or is reasonably likely to
require premature disclosure of information, the premature disclosure of which
could materially and adversely affect the Company. The blackout period will end
upon the earlier to occur of, (i) in the case of a bona fide business or
financing transaction, a date not later than 90 days from the date such deferral
commenced, and (ii) in the case of disclosure of non-public information, the
earlier to occur of (x) the filing by the Company of its next succeeding Form
10-K or Form 10-Q, or (y) the date upon which such information otherwise is or
becomes public knowledge.

ARTICLE III

PROCEDURES REGARDING DEMANDS AND PIGGYBACKS

3.1 Notifications Regarding Demands and Piggyback Opportunities. In order for
the Blackstone Parties to exercise their right to demand that a registration
statement be filed or that an underwritten takedown occur, they must so notify
the Company indicating the number of shares sought to be registered or taken
down and the proposed plan of distribution. The Company will keep the
Shareholders contemporaneously apprised of all pertinent aspects of its pursuit
of any registration or underwritten shelf takedown of shares, as the case may be
(whether pursuant to a Blackstone Party demand or otherwise), including the
anticipated timing of the filing of a registration statement or amendment and
the finalization of related preliminary and final prospectuses and the timing of
pricing, in order that the Shareholders have a reasonable opportunity to
exercise their piggyback rights in accordance with this Agreement. Without
derogating from the Company’s obligation to keep Shareholders contemporaneously
apprised, as

 

3



--------------------------------------------------------------------------------

described above, having such a “reasonable opportunity” means that Shareholders
must be notified of a piggyback opportunity no later than three full trading
days prior to the applicable piggyback deadline referred to in Section 3.2.
Pending any required public disclosure and subject to applicable legal
requirements, the parties will maintain the confidentiality of these discussions
and notifications.

3.2 Notifications Regarding Exercise of Piggyback Rights. Any Shareholder
wishing to exercise its piggyback rights with respect to a non-shelf
registration statement or underwritten shelf takedown must notify the Company
and the other Shareholders of the number of shares it seeks to have included in
such registration statement or takedown, as the case may be. Such notice must be
given as soon as practicable, but in no event later than 4:30 pm, New York City
time, on the second trading day (in the case of a non-shelf offering) or on the
trading day (in the case of an underwritten shelf takedown) prior to, (i) if
applicable, the date on which the preliminary prospectus or prospectus
supplement intended to be used in connection with pre-effective marketing
efforts for the relevant offering is expected to be finalized, and (ii) in any
case, the date on which the pricing of the relevant offering is expected to
occur. Pending any required public disclosure and subject to applicable legal
requirements, the parties will maintain the confidentiality of these
notifications.

3.3 Plan of Distribution, Underwriters, Advisors and Counsel. If a majority of
the shares proposed to be sold in an underwritten offering through a non-shelf
registration statement or through a shelf takedown is being sold by the Company
for its own account, the Company will be entitled to determine the plan of
distribution and select the managing underwriters for such offering. Otherwise,
Shareholders holding a majority of the shares requested to be included in such
offering will be entitled to determine the plan of distribution and select the
managing underwriters and any provider of capital markets advisory services,
which may include affiliates of the Shareholders, and such majority will also be
entitled to select counsel for the selling Shareholders (which may be the same
as counsel for the Company). In the case of a shelf registration statement, the
plan of distribution will provide as much flexibility as is reasonably possible,
including with respect to resales by transferee Shareholders.

3.4 Cutbacks. If the managing underwriters advise the Company and the selling
Shareholders that, in their opinion, the number of shares requested to be
included in an underwritten offering exceeds the amount that can be sold in such
offering without adversely affecting the distribution of the shares being
offered, such offering will include only the number of shares that the
underwriters advise can be sold in such offering without such adverse effect.
The selling Shareholders and the Company, to the extent it is selling shares in
the offering, will be subject to cutback pro rata based on the respective number
of shares initially requested by them to be included in such offering, without
regard to who initiated or otherwise made the demand for such offering. Except
as contemplated by Section 6.1(c), other selling Shareholders (other than
transferees to whom a Shareholder has assigned its rights under this Agreement)
will be included in an underwritten offering as to which such a cutback has been
applied only with the consent of Shareholders holding a majority of the shares
being sold in such offering.

3.5 Withdrawals. Even if shares held by a Shareholder have been part of a
registered underwritten offering, such Shareholder may, no later than the time
at which the public offering price and underwriters’ discount are determined
with the managing underwriter, decline to sell all or any portion of the shares
being offered for its account.

 

4



--------------------------------------------------------------------------------

3.6 Lockups. In connection with any underwritten offering of shares, the Company
and each Shareholder will (in the case of Shareholders, with respect to shares
respectively held by them) enter into the applicable underwriting agreement so
as to be bound by such agreement’s lockup restrictions (which must apply in like
manner to all of them) that are agreed to (a) by the Company, if a majority of
the shares being sold in such offering are being sold for its account, or (b) by
Shareholders holding a majority of the shares being sold in such offering by
Shareholders, if a majority of the shares being sold in such offering are being
sold by Shareholders, as applicable. Even in the absence of any Shareholder
entering into any such underwriting agreement, such Shareholder agrees to be
bound by the lockup restrictions set forth therein applicable to other
Shareholders. Pending the signing of the applicable underwriting agreement, from
the point at which a Shareholder receives notice or otherwise becomes aware that
the Company intends to pursue an underwritten registered public offering of
shares with respect to which a piggyback opportunity will apply pursuant to this
Agreement and until the applicable underwriting agreement is entered into or
such offering is abandoned, each Shareholder agrees to be bound by the same
restrictions on transfer as were applicable under the underwriting agreement
applicable to the Company’s IPO. The lockup restrictions in any such
underwriting agreement will be for a customary period specified by the managing
underwriters or underwriters not to exceed 90 days following the consummation of
any registered public sale of shares by the Company. The Company shall cause its
executive officers and directors (and managers, if applicable) and shall use
commercially reasonable efforts to cause other holders of shares who
beneficially own (within the meaning of Rules 13d-3 and 13d-5 under the Exchange
Act as in effect on the date of this Agreement) any of the shares participating
in such offering, to enter into lockup agreements that contain restrictions that
are no less restrictive than the restrictions contained in the lockup agreements
executed by the Shareholders.

ARTICLE IV

FACILITATING REGISTRATIONS AND OFFERINGS

4.1 General. If the Company becomes obligated under this Agreement to facilitate
a registration and offering of shares on behalf of Shareholders, the Company
will do so with the same degree of care and dispatch as would reasonably be
expected in the case of a registration and offering by the Company of shares for
its own account. Without limiting this general obligation, the Company will
fulfill its specific obligations as described in this Article IV.

4.2 Registration Statements. In connection with each registration statement that
is demanded by the Blackstone Parties in accordance with this Agreement or as to
which piggyback rights apply, the Company will:

(a) (i) prepare and file with the SEC a registration statement covering the
applicable shares, (ii) file amendments thereto as warranted, (iii) seek the
effectiveness thereof, and (iv) file with the SEC prospectuses and prospectus
supplements as may be required, all in consultation with the Shareholders and as
reasonably necessary in order to permit the offer and sale of the such shares in
accordance with the applicable plan of distribution;

 

5



--------------------------------------------------------------------------------

(b) (i) within a reasonable time prior to the filing of any registration
statement, any prospectus, any amendment to a registration statement, amendment
or supplement to a prospectus or any free writing prospectus, provide copies of
such documents to the selling Shareholders and to the underwriter or
underwriters of an underwritten offering, if applicable, and to their respective
counsel; fairly consider such reasonable changes to any such documents prior to
or after the filing thereof as the counsel to the Shareholders or the
underwriter or the underwriters may request; and make such of the
representatives of the Company as shall be reasonably requested by the selling
Shareholders or any underwriter available for discussion of such documents; and

(ii) if requested by the Shareholders, within a reasonable time prior to the
filing of any document which is to be incorporated or deemed incorporated by
reference into a registration statement or a prospectus, provide copies of such
document to counsel for the Shareholders and underwriters; fairly consider such
reasonable changes in such document prior to or after the filing thereof as
counsel for such Shareholders or such underwriter shall request; and make such
of the representatives of the Company as shall be reasonably requested by such
counsel available for discussion of such document;

(c) use all reasonable efforts to cause each registration statement and the
related prospectus and any amendment or supplement thereto, as of the effective
date of such registration statement, amendment or supplement and during the
distribution of the registered shares, (x) to comply in all material respects
with the requirements of the Securities Act and the rules and regulations of the
SEC and (y) not to contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading;

(d) promptly notify each Shareholder, its respective counsel and the sole
underwriter or managing underwriter, if any, and, if requested by such
Shareholder, confirm such notice in writing, (i) when any registration
statement, any prospectus, any amendment to a registration statement, amendment
or supplement to a prospectus or any free writing prospectus has been filed,
when a registration statement has become effective and when any post-effective
amendments and supplements thereto become effective if such registration
statement or post-effective amendment is not automatically effective upon filing
pursuant to Rule 462, (ii) of any request by the SEC or any other federal or
state governmental authority for amendments or supplements to a registration
statement or related prospectus or for additional information, (iii) of the
issuance by the SEC or any state securities authority of any stop order,
injunction or other order or requirement suspending the effectiveness of a
registration statement or the initiation of any proceedings for that purpose,
(iv) if, between the effective date of a registration statement and the
expiration or earlier closing of any over-allotment option under any
underwriting, placement or purchase agreement to which the Company is a party,
the representations and warranties of the Company contained in such agreement
cease to be true and correct in all material respects or if the Company receives
any notification with respect to the suspension of the qualification of the
shares for sale in any jurisdiction or the initiation of any proceeding for

 

6



--------------------------------------------------------------------------------

such purpose, and (v) of the happening of any event during the period a
registration statement is effective as a result of which such registration
statement or the related prospectus contains any untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading;

(e) promptly furnish counsel for each underwriter, if any, and for the
Shareholders copies of any correspondence with the SEC or any state securities
authority relating to the registration statement or prospectus (for the
avoidance of doubt, including, but not limited to, any comment letters received
from the SEC or any state securities authority);

(f) otherwise use all reasonable efforts to comply with all applicable rules and
regulations of the SEC, including making available to its security holders an
earnings statement covering at least 12 months which shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder (or
any similar provision then in force);

(g) use all reasonable efforts to obtain the withdrawal of any order suspending
the effectiveness of a registration statement at the earliest possible time; and

(h) provide and cause to be maintained (i) a transfer agent and registrar for
all shares covered by a registration statement from and after a date not later
than the effective date of such registration statement and (ii) a depositary and
a depositary nominee, if applicable, for any depositary receipts representing
all shares covered by a registration statement.

4.3 Non-Shelf Registered Offerings and Shelf Takedowns. In connection with any
non-shelf registered offering or shelf takedown that is demanded by the
Blackstone Parties or with respect to which piggyback rights have been
exercised, the Company will:

(a) cooperate with the Shareholders selling shares and the sole underwriter or
managing underwriter of an underwritten offering, if any, to facilitate the
timely preparation and delivery of certificates representing the shares to be
sold and not bearing any restrictive legends; and enable such shares to be in
such denominations (consistent with the provisions of the governing documents
thereof) and registered in such names as the selling Shareholders or the sole
underwriter or managing underwriter of an underwritten offering, if any, may
reasonably request at least five days prior to any sale of such shares;

(b) furnish to each Shareholder and to each underwriter, if any, participating
in the relevant offering, without charge, as many copies of the applicable
prospectus, including each preliminary prospectus, and any amendment or
supplement thereto, and such other documents as such Shareholder or underwriter
may reasonably request in order to facilitate the public sale or other
disposition of the shares; the Company hereby consents to the use of the
prospectus, including each preliminary prospectus, by each such Shareholder and
underwriter in connection with the offering and sale of the shares covered by
the prospectus or the preliminary prospectus;

(c) (i) use all reasonable efforts to register or qualify the shares being
offered and sold, no later than the date on which the pricing of the relevant
offering is expected to occur, under all applicable state securities or “blue
sky” laws of such jurisdictions as each underwriter, if any, or any Shareholder
holding shares covered by a registration statement, shall reasonably

 

7



--------------------------------------------------------------------------------

request; (ii) use all reasonable efforts to keep each such registration or
qualification effective during the distribution of the registered shares;
(iii) do any and all other acts and things which may be reasonably necessary or
advisable to enable each such underwriter, if any, and Shareholder to consummate
the disposition in each such jurisdiction of such shares owned by such
Shareholder; provided, however, that the Company shall not be obligated to
qualify as a foreign corporation or as a dealer in securities in any
jurisdiction in which it is not so qualified or to consent to be subject to
general service of process (other than service of process in connection with
such registration or qualification or any sale of shares in connection
therewith) in any such jurisdiction; and (iv) use all reasonable efforts to
cause the shares being offered and sold, no later than the date on which the
pricing of the relevant offering is expected to occur, to be registered with or
approved by such other governmental agencies or authorities within the United
States, except as may be required solely as a consequence of the nature of the
business of any Shareholder, in which case the Company will cooperate in all
reasonable respects with the filing of the applicable registration statement and
the granting of such approvals, as may be necessary to enable any Shareholder or
the underwriters, if any, to consummate the disposition of such shares;

(d) cause all shares being sold to be qualified for inclusion in or listed on
any securities exchange on which shares issued by the Company are then so
qualified or listed if so requested by the Shareholders, or if so requested by
the underwriter or underwriters of an underwritten offering, if any;

(e) cooperate and assist in any filings required to be made with FINRA and in
the performance of any due diligence investigation by any underwriter in an
underwritten offering;

(f) use all reasonable efforts to facilitate the distribution and sale of any
shares to be offered pursuant to this Agreement, including without limitation by
making road show presentations, holding meetings with and making calls to
potential investors and taking such other actions as shall be requested by the
Shareholders or the lead managing underwriter of an underwritten offering;

(g) in the case of an offering that includes a provider of capital markets
advisory services, enter into and perform its obligations under customary
agreements (including an advisory services agreement and an indemnification
agreement in customary form);

(h) enter into customary agreements (including, in the case of an underwritten
offering, one or more underwriting agreements in customary form, and including
provisions with respect to indemnification and contribution in customary form
and consistent with the provisions relating to indemnification and contribution
contained herein) and take all other customary and appropriate actions in order
to expedite or facilitate the disposition of such shares, and in connection
therewith:

1. make such representations and warranties to the selling Shareholders and the
underwriters, if any, in form, substance and scope as are customarily made by
issuers to underwriters in similar underwritten offerings;

 

8



--------------------------------------------------------------------------------

2. obtain opinions of counsel to the Company and updates thereof (which counsel
and opinions (in form, scope and substance) shall be reasonably satisfactory to
the lead managing underwriter, if any) addressed to the underwriters, if any
(and, if so requested, to each selling Shareholder), covering the matters
customarily covered in opinions requested in sales of securities or underwritten
offerings and such other matters as may be reasonably requested by such
Shareholders and underwriters;

3. obtain “comfort” letters and updates thereof from the Company’s independent
certified public accountants addressed to the underwriters, if any (and, if so
requested and if permissible, to each selling Shareholder), which letters shall
be customary in form and shall cover matters of the type customarily covered in
“comfort” letters to underwriters in connection with primary underwritten
offerings;

4. to the extent requested and customary for the relevant transaction, enter
into a securities sales agreement with the Shareholders providing for, among
other things, the appointment of a representative as agent for the selling
Shareholders for the purpose of soliciting purchases of shares, which agreement
shall be customary in form, substance and scope and shall contain customary
representations, warranties and covenants; and

5. deliver such documents and certificates as the sole underwriter or managing
underwriter, if any, any selling Shareholder, or their respective counsel, shall
reasonably request to evidence the continued validity of the representations and
warranties made in accordance with Section 4.3(h)(1) above and to evidence
compliance with any customary conditions contained in the underwriting agreement
or other agreement entered into by the Company;

(i) if required by the Company’s transfer agent for the shares (the “Transfer
Agent”) and/or The Depository Trust Company (“DTC”), the Company will use
reasonable efforts to cause opinions of counsel to be delivered to and
maintained with the Transfer Agent and/or DTC, together with any other
agreements, authorizations, certificates and directions required by the Transfer
Agent and/or DTC which authorize and direct the Transfer Agent to transfer
shares without any restrictive legend and which allow DTC to accept such shares
for settlement; and

(j) use all reasonable efforts to facilitate the settlement of the shares to be
sold pursuant to this Agreement, including through the facilities of DTC and by
facilitating the issuance or cancellation of depositary receipts underlying such
shares.

The above shall be done at such times as customarily occur in similar registered
offerings or shelf takedowns.

4.4 Due Diligence. In connection with each registration and offering of shares
to be sold by Shareholders, the Company will, in accordance with customary
practice, make available for inspection by representatives of the Shareholders
and underwriters and any counsel or accountant retained by such Shareholders or
underwriters all relevant financial and other records, pertinent corporate
documents and properties of the Company and cause appropriate officers,
managers, employees, outside counsel and accountants of the Company to supply
all information reasonably requested by any such representative, underwriter,
counsel or accountant in connection with their due diligence exercise, including
through in-person meetings, but subject to customary privilege constraints.

 

9



--------------------------------------------------------------------------------

4.5 Information from Shareholders. Each Shareholder that holds shares covered by
any registration statement will furnish to the Company such information
regarding itself as is required to be included in the registration statement or
prospectus, the ownership of shares by such Shareholder and the proposed
distribution by such Shareholder of such shares as the Company may from time to
time reasonably request in writing.

4.6 Expenses. All expenses incurred in connection with any registration
statement or registered offering or shelf takedown covering shares held by
Shareholders, including, without limitation, all registration and filing fees,
printing expenses, fees and disbursements of counsel (including the fees and
disbursements of outside counsel for selling Shareholders), providers of capital
markets advisory services (which may include affiliates of the selling
Shareholders) and of the independent certified public accountants, the expense
of qualifying such shares under state blue sky laws and any expenses relating to
analyst and investor presentations or any “road show” (other than those borne by
the underwriters), will be borne by the Company. However, underwriters’,
brokers’ and dealers’ discounts and commissions applicable to shares sold for
the account of a Shareholder will be borne by such Shareholder.

ARTICLE V

INDEMNIFICATION

5.1 Indemnification by the Company. In the event of any registration under the
Securities Act by any registration statement pursuant to rights granted in this
Agreement of shares held by Shareholders, the Company will indemnify and hold
harmless Shareholders, their officers, directors and affiliates (and the
officers, directors, employees, general and limited partners, Affiliates and
controlling persons of any of the foregoing), and each underwriter of such
shares and each other person, if any, who controls any Shareholder or such
underwriter within the meaning of the Securities Act against any losses, claims,
damages, liabilities, expenses and judgments, joint or several, to which
Shareholders or such underwriter or controlling person may become subject under
the Securities Act or otherwise, including any amount paid in settlement of any
litigation commenced or threatened, and shall promptly reimburse such persons,
as and when incurred, for any legal or other expenses reasonably incurred by
them in connection with investigating any claims and defending any actions,
insofar as such losses, claims, damages, or liabilities (or any actions in
respect thereof) arise out of or are based upon any violation or alleged
violation by the Company of the Securities Act, any blue sky laws, securities
laws or other applicable laws or rules of any state or country in which such
shares are offered and relating to action taken or action or inaction required
of the Company in connection with such offering, or arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in any registration statement (or in any preliminary or final
prospectus included therein) under which such shares were registered under the
Securities Act or any amendment or supplement to any of the foregoing, or in any
document incorporated by reference therein or related document or report, or any
issuer free writing

 

10



--------------------------------------------------------------------------------

prospectus (including any “road show,” whether or not required to be filed with
the SEC), or that arise out of or are based upon the omission or alleged
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading; provided, however, that the Company
shall not be liable to any Shareholder or its underwriters or controlling
persons in any such case to the extent that any such loss, claim, damage, or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in such registration statement or
such amendment or supplement or other document, in reliance upon and in
conformity with information furnished to the Company through a written
instrument duly executed by such Shareholder or such underwriters specifically
for use in the preparation of the information with respect to such Shareholder
or such underwriters required by Items 403 and 507 of Regulation S-K therein. It
is agreed that the indemnity agreement contained in this Section 5.1 shall not
apply to amounts paid in settlement of any such loss, claim, damage, liability,
or action if such settlement is effected without the consent of the Company (it
being understood that such consent shall not be unreasonably withheld).

5.2 Indemnification by Shareholders. Each Shareholder will indemnify and hold
harmless (in the same manner and to the same extent as set forth in Section 5.1)
the Company, each director of the Company, each officer of the Company who shall
sign the registration statement, and any person who controls the Company within
the meaning of the Securities Act, (i) with respect to any untrue statement or
alleged untrue statement in or omission or alleged omission from such
registration statement, or any amendment or supplement to it, or any issuer free
writing prospectus or other document, to the extent, but only to the extent,
that such untrue statement or omission was made in reliance upon and in
conformity with information furnished to the Company through a written
instrument duly executed by such Shareholder specifically for use in the
preparation of the information with respect to such Shareholder required by
Items 403 and 507 of Regulation S-K included in such registration statement or
amendment or supplement, and (ii) with respect to compliance by such Shareholder
with applicable laws in effecting the sale or other disposition of the shares
covered by such registration statement; provided that the liability of each
Shareholder pursuant to this Section 5.2 shall not exceed the amount by which
the total price at which the shares were offered to the public by such
Shareholder exceeds the amount of any damages which such Shareholder has
otherwise been required to pay by reason of an untrue statement or omission.

5.3 Indemnification Procedures. Promptly after receipt by an indemnified party
of notice of the commencement of any action involving a claim referred to in the
preceding Sections of this Article V, the indemnified party will, if a resulting
claim is to be made or may be made against any indemnifying party, give written
notice to the indemnifying party of the commencement of the action. The failure
of any indemnified party to give notice shall not relieve the indemnifying party
of its obligations in this Article V, except to the extent that the indemnifying
party is actually and materially prejudiced by the failure to give notice. If
any such action is brought against an indemnified party, the indemnifying party
will be entitled to participate in and to assume the defense of the action with
counsel reasonably satisfactory to the indemnified party, and after notice from
the indemnifying party to such indemnified party of its election to assume
defense of the action, the indemnifying party will not be liable to such
indemnified party for any legal or other expenses incurred by the latter in
connection with the action’s defense. An indemnified party shall have the right
to employ separate counsel in any action or proceeding and participate in the
defense thereof, but the fees and expenses of such

 

11



--------------------------------------------------------------------------------

counsel shall be at such indemnified party’s expense unless the employment of
such counsel has been specifically authorized in writing by the indemnifying
party, which authorization shall not be unreasonably withheld, (ii) the
indemnifying party has not assumed the defense and employed counsel reasonably
satisfactory to the indemnified party within 30 days after notice of any such
action or proceeding, or (iii) the named parties to any such action or
proceeding (including any impleaded parties) include the indemnified party and
the indemnifying party and the indemnified party shall have been advised by such
counsel that there may be one or more legal defenses available to the
indemnified party that are different from or additional to those available to
the indemnifying party (in which case the indemnifying party shall not have the
right to assume the defense of such action or proceeding on behalf of the
indemnified party), it being understood, however, that the indemnifying party
shall not, in connection with any one such action or separate but substantially
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the reasonable fees and
expenses of more than one separate firm of attorneys (in addition to all local
counsel which is necessary, in the good faith opinion of both counsel for the
indemnifying party and counsel for the indemnified party in order to adequately
represent the indemnified parties) for the indemnified party and that all such
fees and expenses shall be reimbursed as they are incurred upon written request
and presentation of invoices. Whether or not a defense is assumed by the
indemnifying party, the indemnifying party will not be subject to any liability
for any settlement made without its consent (but such consent will not be
unreasonably withheld). No indemnifying party will consent to entry of any
judgment or enter into any settlement which (i) does not include as an
unconditional term the giving by the claimant or plaintiff, to the indemnified
party, of a release from all liability in respect of such claim or litigation or
(ii) involves the imposition of equitable remedies or the imposition of any
non-financial obligations on the indemnified party.

5.4 Contribution. If the indemnification required by this Article V from the
indemnifying party is unavailable to or insufficient to hold harmless an
indemnified party in respect of any indemnifiable losses, claims, damages,
liabilities, or expenses, then the indemnifying party shall contribute to the
amount paid or payable by the indemnified party as a result of such losses,
claims, damages, liabilities, or expenses in such proportion as is appropriate
to reflect (i) the relative benefit of the indemnifying and indemnified parties
and (ii) if the allocation in clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect the relative benefit referred to in
clause (i) and also the relative fault of the indemnified and indemnifying
parties, in connection with the actions which resulted in such losses, claims,
damages, liabilities, or expenses, as well as any other relevant equitable
considerations. The relative benefits received by a party shall be deemed to be
in the same proportion as the total net proceeds from the offering (before
deducting expenses) received by it bear to the total amounts (including, in the
case of any underwriter, any underwriting commissions and discounts) received by
each other party. The relative fault of the indemnifying party and the
indemnified party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
parties, and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such action. The amount paid or payable by a
party as a result of the losses, claims, damages, liabilities, and expenses
referred to above shall be deemed to include any legal or other fees or expenses
reasonably incurred by such party in connection with any investigation or
proceeding. The Company and Shareholders agree that it would not be

 

12



--------------------------------------------------------------------------------

just and equitable if contribution pursuant to this Section 5.4 were determined
by pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in the prior provisions of
this Section 5.4.

Notwithstanding the provisions of this Section 5.4, no selling Shareholder shall
be required to contribute any amount in excess of: (x) the amount by which the
total price at which the shares were offered to the public by such indemnifying
party exceeds the amount of any damages which such indemnifying party has
otherwise been required to pay by reason of an untrue statement or omission, in
the case of an indemnifying party that is not an underwriter, and (y) the amount
by which the total underwriting discounts and commissions received by such
indemnifying party exceeds the amount of any damages which such indemnifying
party has otherwise been required to pay by reason of an untrue statement or
omission, in the case of an indemnifying party that is an underwriter. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such a fraudulent misrepresentation.

ARTICLE VI

OTHER AGREEMENTS

6.1 Transfer of Rights.

(a) Any Shareholder may transfer all or any of its rights under this Agreement
to any transferee of shares held by such Shareholder to the extent such transfer
is not in violation of any requirements applicable under any agreement such
Shareholder has with the Company. Any such transfer of registration rights will
be effective upon receipt by the Company of (i) written notice from such
Shareholder stating the name and address of any transferee and identifying the
number of shares with respect to which rights under this Agreement are being
transferred and the nature of the rights so transferred, and (ii) a joinder to
this Agreement evidencing such transferee’s agreement to be bound by the terms
of this Agreement. Following any such transfer, the Company and the transferring
Shareholder will notify the other Shareholders as to who the transferees are and
the nature of the rights so transferred.

(b) In the case of an in-kind distribution of shares pursuant to Section 6.4 of
this Agreement with an ability to resell shares off of a shelf registration
statement, such in-kind transferees will, as transferee Shareholders, be
entitled to the rights under this Agreement applicable to the shares so
transferred without the requirement to enter into a written agreement pursuant
to Section 6.1(a) above. In that regard, however, in-kind transferees that do
not enter in such a written agreement will not be given demand or piggyback
rights; rather, their means of registered resale will be limited to sales off a
shelf with respect to which no special actions are required by the Company or
the other Shareholders, and as to which no lockup will arise.

(c) In the event the Company engages in a merger or consolidation in which the
shares are converted into securities of another company, appropriate
arrangements will be made so that the registration rights provided under this
Agreement continue to be provided to Shareholders by the issuer of such
securities. To the extent such new issuer, or any other company acquired by the
Company in a merger or consolidation, was bound by registration

 

13



--------------------------------------------------------------------------------

rights obligations that would conflict with the provisions of this Agreement,
the Company will, unless Shareholders then holding a majority of the shares
otherwise agree, use its best efforts to modify any such “inherited”
registration rights obligations so as not to interfere in any material respects
with the rights provided under this Agreement.

(d) In addition, in the event that the Company effects the separation of any
portion of its business into one or more entities (each, a “NewCo”), whether
existing or newly formed, including without limitation by way of spin-off,
split-off, carve-out, demerger, recapitalization, reorganization or similar
transaction, and any Shareholder will receive equity interests in any such NewCo
as part of such separation, the Company shall cause any such NewCo to enter into
a registration rights agreement with each such Shareholder that provides each
such Shareholder with registration rights vis-á-vis such NewCo that are
substantially identical to those set forth in this Agreement.

6.2 Limited Liability. Notwithstanding any other provision of this Agreement,
neither the members, general partners, limited partners or managing directors,
or any directors or officers of any members, general or limited partner,
advisory director, nor any future members, general partners, limited partners,
advisory directors, or managing directors, if any, of any Shareholder shall have
any personal liability in respect of any obligation of such Shareholder under
this Agreement.

6.3 Rule 144. If the Company is subject to the requirements of Section 13, 14 or
15(d) of the Exchange Act, the Company covenants that it will file any reports
required to be filed by it under the Securities Act and the Exchange Act (or, if
the Company is subject to the requirements of Section 13, 14 or 15(d) of the
Exchange Act but is not required to file such reports, it will, upon the request
of any Shareholder, make publicly available such information), and it will take
such further action as any Shareholder may reasonably request so as to enable
such Shareholder to sell shares without registration under the Securities Act
within the limitation of the exemptions provided by (a) Rule 144 under the
Securities Act, as such Rule may be amended from time to time, or (b) any
similar rule or regulation hereafter adopted by the SEC. Upon the request of any
Shareholder, the Company will deliver to such Shareholder a written statement as
to whether it has complied with such requirements.

6.4 In-Kind Distributions. If any Shareholder seeks to effectuate an in-kind
distribution of all or part of its shares to its direct or indirect
equityholders, the Company will, subject to applicable lockups, work with such
Shareholder, the Company’s transfer agent and any depositary to facilitate such
in-kind distribution in the manner reasonably requested by such Shareholder, as
well as any resales by such transferees under a shelf registration statement
covering such distributed shares.

ARTICLE VII

MISCELLANEOUS

7.1 Notices. All notices, Requests, demands and other communications required or
permitted hereunder shall be made in writing by hand-delivery, mail, email, fax
or air courier guaranteeing delivery:

 

14



--------------------------------------------------------------------------------

  (a) If to the Company, to:

Gates Industrial Corporation plc

1551 Wewatta Street

Denver, Colorado 80202

Attention: General Counsel

Email: Jamey.Seely@gates.com

or to such other person or address as the Company shall furnish to the
Shareholders in writing;

 

  (b) If to the Blackstone Parties, to:

Blackstone Capital Partners (Cayman) VI L.P.

345 Park Avenue

New York, New York 10154

Attention: Neil P. Simpkins

Facsimile: (212) 583-5257

Email: simpkins@blackstone.com

or to such other person or address as the Blackstone Parties shall furnish to
the Company and the other Shareholders in writing;

All such notices, requests, demands and other communications shall be deemed to
have been duly given: at the time of delivery by hand, if personally delivered;
four business days after being deposited in the mail, postage prepaid, if mailed
domestically in the United States (and seven Business Days if mailed
internationally); when sent, if by email; when receipt acknowledged, if faxed;
and on the business day for which delivery is guaranteed, if timely delivered to
an air courier guaranteeing such delivery.

7.2 Section Headings. The article and section headings in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement. References in this Agreement to a designated “Article” or
“Section” refer to an Article or Section of this Agreement unless otherwise
specifically indicated.

7.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

7.4 Consent to Jurisdiction and Service of Process. The parties to this
Agreement hereby agree to submit to the jurisdiction of the courts of the State
of New York, the courts of the United States of America for the Southern
District of New York, and appellate courts from any thereof in any action or
proceeding arising out of or relating to this Agreement.

7.5 Amendments. This Agreement may be amended only by an instrument in writing
executed by the Company and Shareholders holding a majority of the shares
collectively held by them. Any such amendment will apply to all Shareholders
equally, without distinguishing between them. This Agreement will terminate as
to any Shareholder when it no longer has demand or piggyback rights under this
Agreement with respect to shares and the Company has fulfilled all of its
obligations with respect to shares previously sold by such Shareholder in one or
more registered offerings covered by this Agreement.

 

15



--------------------------------------------------------------------------------

7.6 Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to the transactions contemplated
hereby and thereby. The registration rights granted under this Agreement
supersede any registration, qualification or similar rights with respect to any
of the shares granted to one or more Shareholders under any other agreement, and
any of such preexisting registration rights are hereby terminated.

7.7 Severability. The invalidity or unenforceability of any specific provision
of this Agreement shall not invalidate or render unenforceable any of its other
provisions. Any provision of this Agreement held invalid or unenforceable shall
be deemed reformed, if practicable, to the extent necessary to render it valid
and enforceable and to the extent permitted by law and consistent with the
intent of the parties to this Agreement.

7.8 Counterparts. This Agreement may be executed in multiple counterparts,
including by means of facsimile, each of which shall be deemed an original, but
all of which together shall constitute the same instrument.

7.9 Third Party Beneficiaries. Except as specifically provided below, this
Agreement (including the documents and instruments referred to in this
Agreement) is not intended to and does not confer upon any person other than the
parties hereto any rights or remedies under this Agreement. In connection with
any underwritten offering, upon written notice given to the Company by the
holders of a majority of the shares being sold by Shareholders in such offering,
the underwriters in such offering will become third-party beneficiaries of
Sections 3.6, 5.1, 5.3 and/or 5.4, as may be specified in such notice (but no
other section or provision of this Agreement), and in such event such
underwriters shall be entitled to enforce their rights under such specified
sections, provided, that, in the case of Sections 5.1, 5.3 and 5.4, such
underwriters have provided the Company with information of the type referred to
in Section 4.5 but as such information relates to underwriters in a registered
offering, and such underwriters have provided to the Company and the selling
Shareholders an indemnity comparable to that provided by the Shareholders in
Section 5.2. Notwithstanding any provision hereof to the contrary, no consent,
approval or agreement of any third-party beneficiary will be required to amend,
modify or waive any provision of this Agreement.

7.10 Equitable Remedies. The parties hereto agree that irreparable harm would
occur in the event that any of the agreements and provisions of this Agreement
were not performed fully by the parties hereto in accordance with their specific
terms or conditions or were otherwise breached, and that money damages are an
inadequate remedy for breach of this Agreement because of the difficulty of
ascertaining and quantifying the amount of damage that will be suffered by the
parties hereto in the event that this Agreement is not performed in accordance
with its terms or conditions or is otherwise breached. It is accordingly hereby
agreed that the parties hereto shall be entitled to an injunction or injunctions
to restrain, enjoin and prevent breaches of this Agreement by the other parties
and to enforce specifically the terms and provisions hereof in any court of the
United States or any state having jurisdiction, such remedy being in addition to
and not in lieu of, any other rights and remedies to which the other parties are
entitled to at law or in equity.

 

16



--------------------------------------------------------------------------------

7.11 No Inconsistent Agreements. From and after the date of this Agreement, the
Company shall not enter into any agreement with any person, including any holder
or prospective holder of any securities of the Company, giving or granting any
registration (or related) rights the terms of which are more favorable than,
senior to or conflict with, the registration or other rights granted to the
Blackstone Parties hereunder.

[Rest of page intentionally left blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date set forth in the first paragraph hereof.

 

GATES INDUSTRIAL CORPORATION PLC By:   /s/ Jamey S. Seely   Name:  Jamey S.
Seely  

Title:    Executive Vice President,

             General Counsel and

             Corporate Secretary

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

BLACKSTONE CAPITAL PARTNERS     (CAYMAN) VI L.P. By:   Blackstone Management
Associates (Cayman) VI L.P., its general partner By:   BCP VI GP L.L.C., its
general partner By:   /s/ Julia Kahr   Name: Julia Kahr   Title: Senior Managing
Director

BLACKSTONE GTS CO-INVEST L.P. By:   Blackstone Management Associates (Cayman)
VI L.P. By:   BCP VI GP L.L.C., its general partner By:   /s/ Julia Kahr   Name:
Julia Kahr   Title: Senior Managing Director

BTO OMAHA HOLDINGS L.P. By:   BTO Omaha Manager L.L.C., its general partner By:
  /s/ Christopher J. James   Name: Christopher J. James   Title: Authorized
Signatory

BLACKSTONE FAMILY INVESTMENT     PARTNERSHIP (CAYMAN) VI – ESC L.P. By:   BCP VI
GP L.L.C., its general partner By:   /s/ Julia Kahr   Name: Julia Kahr   Title:
Senior Managing Director

 

[Signature Page to Registration Rights Agreement]